MINERAL PROPERTY
SALE AND PURCHASE AGREEMENT








BETWEEN


VULTURE GOLD LLC


AND


SOURCE GOLD CORP.











VULTURE MINE
STATE OF ARIZONA
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


DEFINITIONS
 
3
REPRESENTATIONS AND WARRANTIES OF LLC
 
4
REPRESENTATIONS AND WARRANTIES OF SOURCE
 
5
OFFER OF SALE
 
5
OFFER TO PURCHASE
 
6
CLOSING
 
6
GENERAL
 
6
APPENDIX “A”
 
DESCRIPTION OF PROPERTY
 


 
2

--------------------------------------------------------------------------------

 
 
SALE AND PURCHASE AGREEMENT




THIS AGREEMENT made effective as of the 7th day of August, 2010.




BETWEEN:
VULTURE GOLD LLC a Limited Liability Company organized
Under the laws of the State of Nevada and having a registered
Office at 520 South Fourth Street, Las Vegas, Nevada


(hereafter “LLC”)


- and -


SOURCE GOLD CORP., a body corporate, incorporated under the laws of Alberta and
having offices at; 2 Toronto Street, Suite 234, Toronto, Ontario, Canada.


(hereafter “Source”)




WHEREAS:


 
A. LLC is the owner of the mineral rights to unpatented mineral claims located
in Maricopa County, Arizona, known as the Vulture Mine.

 
B.Somerset Management Ltd. (“Somerset”) owns a Fifty Percent (50%) Membership
Interest in the LLC and Aravis Investments Ltd. (“Aravis”) owns a Fifty Percent
(50%) Membership Interest in the LLC

 
C.Each of Somerset and Aravis have executed an Assignment and Assumption of
Membership Interest in favor of Source on the terms and conditions hereinafter
set forth.

 
D.The Manager of the LLC has consented to the Assignment and Assumption of
Membership Interest executed by each of Somerset and Aravis in favor of Source



NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of
$10.00 now paid by Source to Notar (the receipt of which is hereby
acknowledged), the parties agree as follows:


DEFINITIONS


1.1 For the purposes of this Agreement the following words and phrases shall
have the following meanings, namely:


a)  
“Agreement” means this agreement and any amendments thereto from time to time;


 
b)  
“Aravis” means Aravis Investments Ltd. a corporation incorporated under the laws
of Nevis.



 
c)  
“Closing” means the closing of this Agreement, on or before 12:00 o’clock noon,
EDT, on August 7, 2010. “LLC” means Vulture Gold Limited Liability Company, a
limited liability company organized under the laws of Nevada.



d)  
“”Manager” means Cristian Omar Ramos Villegas, the Manager of the LLC.

 
 
3

--------------------------------------------------------------------------------

 


e)  
“Property” means the unpatented mineral properties located in the County of
Maricopa in the State of Arizona all as more particularly described in Appendix
“A” hereto;



f)  
“Property Rights” means all applications for permits for general reconnaissance,
permit for general reconnaissance, interim approvals, applications for contracts
of work, contracts of work, licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration and
development of the Property, or for the purpose of placing the Property into
production or continuing production therefrom.



g)  
“Sommerset” means Somerset Management Ltd. a corporation incorporated under the
laws of Nevis.



h)  
“Source” means Source Gold Corp.a corporation incorporated under the laws of
Nevada

 
REPRESENTATIONS AND WARRANTIES OF LLC


2.1           LLC hereby acknowledges and confirms that it holds the Property
Rights related to an undivided one hundred (100%) percent interest in the
Property on behalf of the members of the LLC as at the date hereof.
 
2.2  
LLC represents and warrants to Source  that:

a)  
LLC is lawfully authorized to hold this interest in the Property and will remain
so entitled until 100% of the Membership Interests of the LLC have been duly
transferred to Source as contemplated by the terms hereof;

b)  
LLC is legally competent to execute this agreement and to take all actions
required pursuant thereto and that upon the execution and delivery, this
agreement, will constitute a legal, valid and binding contract of LLC
enforceable  against the LLC in accordance with its terms;

c)  
as at the date hereof and at the time of transfer to Source of the Membership
Interest in the LLC the Property is free and clear of all liens, charges,
claims, royalties or net profit interests of whatsoever nature, and no taxes or
rentals will be due in respect of any thereof;

d)  
Tha LLC has the right and capacity to deal with the Property and the right to
enter into this Agreement as herein contemplated;

e)  
there is no adverse claim or challenge against or to LLC’s interest in the
Property, nor to the knowledge of LLC is there any basis therefore, and there
are no outstanding agreements or options to acquire or purchase such interest in
the Property or any portion thereof other than this Agreement;

f)  
no person has any royalty, net profit interests or other interest whatsoever in
the Property;

g)  
The Manager of the LLC is duly authorized to execute  this Agreement and for the
performance of this Agreement by the LLC, and the consummation of the
transactions herein contemplated will not conflict with or result in any breach
of any covenants or agreements contained in, or constitute a default under, or
result in the creation of any encumbrance under the provisions of its articles
or constating documents or any indenture, agreement or other instrument
whatsoever to which the LLC is a party or by which he is bound or to which the
LLC or the Property may be subject;

h)  
no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, the placing of the LLC in bankruptcy
or subject to any other laws governing the affairs of and insolvent person;

i)  
there are no claims, proceedings, actions or lawsuits in existence with respect
to the right, title, estate and interest of the LLC in the Property;

j)  
to the best of the LLC’s information and belief, all laws, regulations and
orders of all governmental agencies having jurisdiction over the Property have
been complied with by the LLC;

k)  
to the best of his information and belief LLC is in good standing under all
agreements and instruments affecting the Property to which it is a party or is
bound.



 
4

--------------------------------------------------------------------------------

 
 
2.3 The representations and warranties contained in this section are provided
for the exclusive benefit of Source, and a breach of any one or more thereof may
be waived by Source in whole or in part at any time without prejudice to its
rights in respect of any other breach of the same or any other representation or
warranty, and the representations and warranties contained in this section shall
survive the execution hereof.


2.4 The representations and warranties contained in this section shall be deemed
to apply to all assignments, transfers, conveyances or other documents
transferring to Source the interest to be acquired hereunder and there shall not
be any merger of any covenant, representation or warranty in such assignments,
transfers, conveyance or documents, any rule or law, in equity or statute to the
contrary notwithstanding.


REPRESENTATIONS AND WARRANTIES OF SOURCE


3.1  Source represents and warrants to LLC that:
a)  
it has been duly incorporated and validly exists as a corporation in good
standing under the laws of its jurisdiction of incorporation;

b)  
it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transaction herein contemplated by it will not conflict with or result in
any breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
articles or the constating documents of it or any shareholders' or directors'
resolution, indenture, agreement or other instrument whatsoever to which it is a
party or by which they are bound or to which it or the Property may be subject;
and,

c)  
no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of
Source or the placing of Source in bankruptcy or subject to any other laws
governing the affairs of insolvent corporations.



3.2 The representations and warranties contained in this section are provided
for the exclusive benefit of the LLC and a breach of any one or more thereof may
be waived by the LLC in whole or in part at any time without prejudice to its
rights in respect of any other breach of the same or any other representation or
warranty, and the representations and warranties contained in this section shall
survive the execution hereof.


3.3 The representations and warranties contained in this section shall be deemed
to apply to all assignments, transfers, conveyances or other documents
transferring to the LLC the interest to be acquired hereunder and there shall
not be any merger of any covenant, representation or warranty in such
assignments, transfers, conveyance or documents, any rule or law, in equity or
statute to the contrary notwithstanding.


OFFER OF SALE


4.1 
TheLLC hereby irrevocably grants to Source the sole and exclusive right to
concurrently acquire;

 
a) a 50% Membership Interest in the LLC, free and clear of all charges,
encumbrances and claims in consideration of the issuance in the name of Somerset
Two Million (2,000,000) Common Shares of Source, and;

 
b) a 50% Membership Interest in the LLC, free and clear of all charges,
encumbrances and claims in consideration of the issuance in the name of Aravis
Two Million (2,000,000) Common Shares of Source

 
 
5

--------------------------------------------------------------------------------

 
 
OFFER TO PURCHASE


5.1 Source hereby offers to purchase from the LLC the Membership Interest in the
LLC pursuant to the terms and conditions outlined in para. 4.1 .
 
CLOSING


6.1 The Closing of this Agreement shall take place not later than at 12 o’clock,
noon, PDT, on August 7, 2010, at the offices of Source.


6.2 Upon the Closing of this agreement;
i.  
The Manager of the LLC shall convey to Source a One Hundred (100%) Percent
Membership Interest in the LLC

ii.  
Source shall deliver to each of Somerset and Aravis a treasury order for for Two
Million (2,000,000) Common Shares in the capital of Source

 
6.3 The LLC and Source will use their best efforts to assist each other in
obtaining the requisite regulatory approvals required in connection with the
execution, delivery and performance of this Agreement.


GENERAL


13.1 This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.
 
13.2 No consent or waiver expressed or implied by any party in respect of any
breach or default by any other party in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach of default.
 
13.3 The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance and do such
further and other acts which may be reasonably necessary or advisable to carry
out fully and effectively the intent and purpose of this Agreement or to record
wherever appropriate the respective interest from time to time of the parties in
the Property.
 
13.4 This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.
 
13.5 This Agreement shall, (i) be governed by and construed in accordance with
the laws of Nevada and the parties hereby irrevocably attorn to the jurisdiction
of the said State of Nevada and (ii) be subject to the approval of all
securities regulatory authorities having jurisdiction, such approvals will be
sought in a timely and diligent manner.
 
13.6 Time shall be of the essence in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
13.7 Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and feminine, as the case may be.
 
13.8 The rights and obligations of each party shall be in every case several and
not joint or joint and several.
 
13.9 This Agreement may be executed in any number of identical counterparts
which shall constitute an original and collectively and separately constitute a
single instrument or agreement.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.




VULTURE GOLD  LLC




/s/ Cristian Omar Ramos Villegas
Cristian Omar Ramos Villegas, Manager




SOURCE ENERGY CORP..
 


/s/ Lauren Notar
Lauren Notar, Pres. & CFO
 
 
7

--------------------------------------------------------------------------------

 


Appendix A
to the
Mineral Property
Sale and Purchase  Agreement
date August 7, 2010  




VULTURE MINE
MINERAL PROPERTY DESCRIPTION


Name of Claims
ADL No.
Location
Gold Point Claims #1 - #22
AMC393439-AMC393460
Maricopa County, AZ
Gold Point Claims #27 - #29
AMC393465-AMC393467
Maricopa County, AZ
Red Cloud
AMC398568
Maricopa County, AZ
Red Rock
AMC398569
Maricopa County, AZ
Vulture
AMC398570
Maricopa County, AZ





 
8

--------------------------------------------------------------------------------

 
 
CONSENT OF MANAGER


VULTURE GOLD LLC
Assignment of Membership Interest
Between
Aravis Investments Ltd. and Source Gold Corp.
Dated August 9th 2010


By executing this document, the Manager of the Limited Liability Company
expressly consent to the assignment of the Membership Interest from Assignor to
Assignee, approves the form and content of Assignment of Membership Interest,
and acknowledge that Assignee is (as to the Interest) a substituted Member.


VULTURE GOLD LLC




per/s/ Cristian Omar Ramos Villegas
Cristian Omar Ramos Villegas, Manager
 
 
1

--------------------------------------------------------------------------------

 
 
ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST
from
ARAVIS INVESTMENTS LTD.
to
SOURCE GOLD CORP.




THIS ASSIGNMENT, dated this 9th of August , 2010, is made and entered into by
and between Aravis Investments Ltd.("Assignor") and Source Gold Corp.
("Assignee"), with reference to the following facts:
 
WHEREAS, Assignor owns Fifty Percent (50%) Membership Interest in Vulture Gold
Limited Liability Company ("LLC") which was formed in the State of Nevada
pursuant to the Articles of Organization, dated August 4th, 2010, (the
"Articles"); and
 
WHEREAS, Assignor desires to assign for good and valuable consideration, all of
his right, title, duties, obligations, and interest in and to Fifty Percent
(50%) membership interest in the LLC to Assignee;
 
NOW, THEREFORE, in view of the foregoing facts Assignor assigns, transfers and
conveys the Membership Interest to Assignee, and Assignee accepts all rights,
title, duties, obligations and interest in and to the Interest.
 
This Assignment is made upon the following terms, covenants and conditions:
 
1.           It is the intent of Assignor and Assignee that Assignee succeed to
the Membership Interest as a Substituted Member, as such is defined in the
Operating Agreement.
2.           By its acceptance of the Membership Interest, Assignee hereby
accepts, and agrees to be bound by, all of the terms and provisions of the
Articles and Operating Agreement.
3.           Assignor hereby warrants and represents for the reliance and
benefit of Assignee and the Limited Liability Company, that Assignor is the
owner of the Interest, and that Assignor has not previously sold, assigned,
transferred, or encumbered the Membership Interest.
4.           The parties hereto represent and warrant for the reliance and
benefit of the Limited Liability Company that this Assignment is made in
accordance with all applicable laws and regulations and that Assignee meets all
applicable investor suitability standards.
5.           The parties hereto agree to execute and deliver such additional
documents as may be necessary or appropriate to effectuate the provisions of the
Articles and to consummate the assignment contemplated herein according to the
terms and conditions hereof.


This Agreement may be executed in any number of identical counterparts which
shall constitute an original and collectively and separately constitute a single
instrument or agreement.


 
1

--------------------------------------------------------------------------------

 


This Agreement may be executed in any number of identical counterparts which
shall constitute an original and collectively and separately constitute a single
instrument or agreement.


ARAVIS INVESTMENTS LTD.




per /s/ David Craven
David Craven, Director


SOURCE GOLD CORP.




per /s/ Loren Notar
Loren Notar, Director




 
 
2

--------------------------------------------------------------------------------

 


CONSENT OF MANAGER


VULTURE GOLD LLC
Assignment of Membership Interest
Between
Somerset Management Ltd. and Source Gold Corp.
Dated August 9th 2010


By executing this document, the Manager of the Limited Liability Company
expressly consent to the assignment of the Membership Interest from Assignor to
Assignee, approves the form and content of Assignment of Membership Interest,
and acknowledge that Assignee is (as to the Interest) a substituted Member.


VULTURE GOLD LLC




per/s/ Cristian Omar Ramos Villegas
Cristian Omar Ramos Villegas, Manager
 
 
1

--------------------------------------------------------------------------------

 
 
ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST
  from
SOMERSET MANAGEMENT LTD.
to
SOURCE GOLD CORP.




THIS ASSIGNMENT, dated this 9th of August , 2010, is made and entered into by
and between Somerset Management Lted.("Assignor") and Source Gold Corp.
("Assignee"), with reference to the following facts:
 
WHEREAS, Assignor owns Fifty Percent (50%) Membership Interest in Vulture Gold
Limited Liability Company ("LLC") which was formed in the State of Nevada
pursuant to the Articles of Organization, dated August 4th, 2010, (the
"Articles"); and
 
WHEREAS, Assignor desires to assign for good and valuable consideration, all of
his right, title, duties, obligations, and interest in and to Fifty Percent
(50%) membership interest in the LLC to Assignee;
 
NOW, THEREFORE, in view of the foregoing facts Assignor assigns, transfers and
conveys the Membership Interest to Assignee, and Assignee accepts all rights,
title, duties, obligations and interest in and to the Interest.
 
This Assignment is made upon the following terms, covenants and conditions:
 
1.           It is the intent of Assignor and Assignee that Assignee succeed to
the Membership Interest as a Substituted Member, as such is defined in the
Operating Agreement.
2.           By its acceptance of the Membership Interest, Assignee hereby
accepts, and agrees to be bound by, all of the terms and provisions of the
Articles and Operating Agreement.
3.           Assignor hereby warrants and represents for the reliance and
benefit of Assignee and the Limited Liability Company, that Assignor is the
owner of the Interest, and that Assignor has not previously sold, assigned,
transferred, or encumbered the Membership Interest.
4.           The parties hereto represent and warrant for the reliance and
benefit of the Limited Liability Company that this Assignment is made in
accordance with all applicable laws and regulations and that Assignee meets all
applicable investor suitability standards.
5.           The parties hereto agree to execute and deliver such additional
documents as may be necessary or appropriate to effectuate the provisions of the
Articles and to consummate the assignment contemplated herein according to the
terms and conditions hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
This Agreement may be executed in any number of identical counterparts which
shall constitute an original and collectively and separately constitute a single
instrument or agreement.


SOMERSET MANAGEMENT LTD.




per /s/ Roger Knox
Roger Knox, Director


SOURCE GOLD CORP.




per /s/ Loren Notar
Loren Notar, Director
 
 
 
 
 
2

